United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2282
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            William Arthur Cooper, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: December 27, 2017
                            Filed: January 10, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, MURPHY and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      William Cooper directly appeals the district court’s1 modification of the
conditions of his supervised release. His counsel has moved for leave to withdraw,

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
and has filed a brief arguing that the district court abused its discretion in ordering
120 days of home detention as a modification to Cooper’s conditions of supervised
release.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in modifying the conditions of Cooper’s release. See 18 U.S.C.
§ 3583(2)(2) (district court may modify conditions of supervised release at any time
prior to expiration or termination of term of supervised relief); United States v.
Davies, 380 F.3d 329, 332 (8th Cir. 2004) (standard of review); cf. United States v.
Wiedower, 634 F.3d 490, 493 (8th Cir. 2011) (court has broad discretion when
imposing release conditions; when crafting special condition, court must make
individualized inquiry into facts and circumstances underlying case and make
sufficient findings on record so as to ensure condition satisfies statutory
requirements). Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -2-